Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 3, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (2014/0354162) in view of Fujita et al. (2013/0113393).
As to claim 1, Sun teaches a home appliance comprising: 
at least one light emitting diode (LED) for individually displaying each of selected states of at least one function provided by the home appliance; ([0005, 0030] - The LED lighting device includes at least one LED light source assembly configured to provide lighting, [0025, 0028, 0030, 0026] - where switching on/off the smart home appliance, changing parameters of the smart home appliance (e.g., setting/altering a temperature 
a processor for controlling, based on a user voice being inputted, and based on the voice recognition being completed, controlling the at least one LED so as to allow the at least one LED to be turned on according to the voice recognition ([0046], [0047] - different users may individually send a voice command to different LED lighting devices to control lighting of each LED light device and to control operations of the same or different smart home appliance(s), simultaneously or sequentially. In some cases, a same LED lighting device may be used to control the same or different smart home appliance(s) at different times. In other cases, different LED lighting devices may be used to control the same smart home appliance(s) at different times);[0050],  [0054] - In one example, when a user sends a voice command to the LED lighting device, the LED lighting device captures and processes signal data from the voice command to provide control data, which are then sent to the at least one of smart terminal and cloud server. The smart terminal or cloud server can recognize and process the control data to provide processed control data. The processed control data can be sent to a corresponding smart home appliance connected to the smart terminal or cloud server to control an operation of the smart home appliance). Sun does not explicitly discuss at least one LED to indicate that the inputted voice is being recognized.
Fujita teaches if the voice sensor recognizes a predetermined voice the control section lights or turns off the LED in association with the recognized predetermined voice ([0160], claim 11).

As to claim 3, Sun teaches the home appliance of claim 1 includes a plurality of LEDs including at least one LED and the processor to sequentially turn on at least two LEDs among the plurality of LEDs or flicker at least one LED among the plurality of LEDs so as to indicate that the inputted voice is being recognized ([0047] – different users individually send a voice command to different LED lighting devices to control lighting of each LED light device and to control operations of the same or different smart home appliances simultaneously or sequentially).
As to claim 12, Sun teaches the home appliance of claim 1 further comprising a microphone and the processor is configured to capture a user voice being inputted through the microphone ([0010, 0015, 0028]) control the at least one LED that capture and process audio from a voice command to provide control data and send to the smart terminal ([0024]), the microphone in the LED capture audio signal from the voice commands and LED lighting device can be used in a control system to control operations of smart home appliances ([0050]). Sun does not explicitly discuss LED to indicate that the inputted voice is being recognized.
Fujita teaches if the voice sensor recognizes a predetermined voice the control section lights or turns off the LED in association with the recognized predetermined voice ([0160], claim 11).

As to claim 15, Sun teaches a control method for a home appliance including at least one light emitting diode (LED) for at least one function ([0005] - The LED lighting device includes at least one LED light source assembly configured to provide lighting, [0026] – controlling operation of a smart home appliance include: switching on/off the smart home appliance, changing parameters of the smart home appliance (e.g., setting/altering a temperature for refrigerator or air conditioning, setting/altering a time for starting a dishwasher, etc.), etc) comprising: 
based on a user voice being inputted ([0046], [0047] - different users may individually send a voice command to different LED lighting devices to control lighting of each LED light device and to control operations of the same or different smart home appliance(s), simultaneously or sequentially. In some cases, a same LED lighting device may be used to control the same or different smart home appliance(s) at different times. In other cases, different LED lighting devices may be used to control the same smart home appliance(s) at different times); [0050], [0054] - In one example, when a user sends a voice command to the LED lighting device, the LED lighting device captures and processes signal data from the voice command to provide control data, which are then sent to the at least one of smart terminal and cloud server. The smart terminal or cloud server can recognize and process the control data to provide processed control data. The processed control data can be sent to a corresponding 
performing voice recognition (abstract, [0010, 0024, 0050]); and
based on the voice recognition being completed, controlling the at least one LED so as to allow the at least one LED to be turned on according to the voice recognition ([0047, 0054, 0026]).
Sun does not explicitly discuss at least one LED so as to indicate that the inputted voice is being recognized; displaying each of selected states of at least one function and the inputted voice is being recognized by using the at least one LED. However, it would have been obvious that the LED itself display selected states of at least one function, e.g. on/off the smart home appliance, parameters of the smart home device ([0026]).
Fujita teaches if the voice sensor recognizes a predetermined voice the control section lights or turns off the LED in association with the recognized predetermined voice ([0160], claim 11).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Fujita into the teachings of Sun for the purpose of having the LED control section lights or turn off the light in association with the recognized predetermined voice.

4.	Claims 2, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of submitted prior art Jung (KR20080096239A).

Jung teaches inputting using the kitchen TV button; the convenience can be enhanced by using a group that collects only the channels designated by these individuals (p. 14, lines 5-7).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Jung into the teachings of Sun for the purpose of interchangeably using voice commands or buttons as  necessary.
As to claim 7, Sun teaches cloud server ([0049]) and voice server (Fig. 5, [0050]). Jung teaches a communicator communicating with an external server for voice recognition and transmit a voice signal corresponding to the inputted voice to the external server through the communicator and receive a voice recognition result from the external server (p. 28, 2nd paragraph – voice recognition network kitchen TV or network kitchen TV by wired or wireless communication includes a voice recognizer, a microphone and a speaker, a gateway for controlling the Internet and interphone communication; home server or home gateway, the microphone, and the speaker for interphone communication communicating with a voice recognizer).
As to claim 8, Jung teaches the home appliance of claim 7 wherein the processor controls the at least one LED to indicate that the inputted voice is being recognized while waiting for a voice recognition result from the external server (claim 1; claim 7 – when calling the caller by voice the caller is recognized and displayed by the LED signal and the LED display state is maintained; when a voice command for control including a nd paragraph).

5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Ha et al. (2012/0303323).
	As to claim 4, Sun does not explicitly discuss the home appliance of claim 1 wherein the processor control the at least one LED to indicate an error state, a self-diagnosis state, or a software upgrade state of the home appliance.
	Ha teaches a self-diagnosis system of a home appliance includes a home appliance to display self-diagnosis state information (at least [0021-0022, 0012-0013], abstract).
	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Ha into the teachings of Sun for the purpose of providing proper service information using the displayed self-diagnosis information.

6.	Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of submitted prior art Lee (Application No.1020040081072).
	As to claim 5, Sun does not explicitly discuss the home appliance of claim 1 wherein the home appliance is a washing machine and the at least one LED individually displayed a selected state of at least one washing function.

	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Lee into the teachings of Sun for the purpose of having LED light guides transmitted to the outside indicating an operating state of the washing machine and notify user if there is a problem with the washing machine.

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sun and Jung (KR20080096239A) in view of Lee et al. (2015/0338469).
	As to claim 6, Sun and Jung do not explicitly discuss the home appliance of claim 2 wherein the manipulation member is a jog wheel and the at least one LED is arranged in the form of surrounding the jog wheel.
Lee teaches smart home appliances include TVs, DVD players, refrigerators, ovens, washing machines… ([0028]); the input/output interface include input devices such as a key pad, a jog wheel, a hog switch, and output devices such as a touch screen a liquid crystal display, an organic light emitting diode ([0064]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Lee into the teachings of Sun and Jung for the purpose of having washing machine more intuitive to use.

9 rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Yu (CN 205049908 U).
As to claim 9, Sun teaches the home appliance of claim 1 wherein a light emitting diode (LED) for individually displaying each of selected states of at least one function provided by the home appliance; ([0005] - The LED lighting device includes at least one LED light source assembly configured to provide lighting, [0026] - where switching on/off the smart home appliance, changing parameters of the smart home appliance (e.g., setting/altering a temperature for refrigerator or air conditioning, setting/altering a time for starting a dishwasher, etc.), etc). Sun does not explicitly discuss initiate a voice recognition mode, and control the at least one LED to indicate that a voice recognition mode was initiated.
	Yu teaches when starting voice recognition unit, an LED is illuminated and make different reaction to different voice command received (under description, 5th paragraph from the bottom).
	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Yu into the teachings of Sun for the purpose of initiating/starting voice recognition to control an LED to illuminated, and make different reaction to different voice command received.
	
9.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sun and Yu in view of Fujita et al. (2013/0113393).
As to claim 10, Sun and Yu do not explicitly discuss the home appliance of claim 9 wherein the predetermined event is an event wherein a user voice including a 
Fujita teaches the predetermined event is an event wherein a user voice including a predetermined voice or word is inputted ([0160], claim 11) or an event wherein a specific button provided on the home appliance is selected.
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Fujita into the teachings of Sun and Yu for the purpose of having the LED control section lights or turn off the light in association with the recognized predetermined voice.
	As to claim 11, Yu teaches at least one LED to indicate the voice recognition mode was initiated by a lighting method (under description, 5th paragraph from the bottom - when starting voice recognition unit, an LED is illuminated and make different reaction to different voice command received); and Fujita teaches if the voice sensor recognizes a predetermined voice the control section lights or turns off the LED in association with the recognized predetermined voice ([0160], claim 11). It would have been obvious that the LED to indicate the voice recognition mode was initiated by a lighting method of Yu different than the lighting method indicating that a voice is being recognized in Fujita.

10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Jung (KR20080096239A) and Sasano (2009/0228207).
As to claim 13, Sun does not explicitly discuss the home appliance of claim 1 further comprising a speaker and the processor configured to output voice guidance corresponding to the voice recognition through the speaker.
	Jung teaches using information terminal function to speak by using the speaker and monitor to make a voice call from the voice recognition network kitchen TV when requesting a call (last line of page 10 through page 11, line 6); Sasano teaches speaker 13 provides sound guidance and/or notification based on voice output signals from the voice controller. The sound guidance includes guidance voice for navigation and menu operation as well as voice recognition result by the voice recognizer. The microphone for inputting user’s voice as an electric signal to the voice recognizer ([0035]).
	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Jung and Sasano into the teachings of Sun for the purpose of providing user guidance and recommendations via the speaker.

11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sun, Jung, and Sasano in view of Lam et al. (2015/0124441).
	As to claim 14, Sun, Jung, and Sasano do not explicitly discuss the home appliance of claim 13 wherein the processor is configured to turn on LEDs in a number corresponding to the volume level of the speaker among the at least one LED.
	Lam teaches controlling a twinkling timing of LED lights in response to different volume levels of the speaker, the LED lights are selected from the group consisting of a red LED, a green LED, a blue LED, and a white LED, etc. ([0012, 0027, 0030]).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652